—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered March 11, 1997, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By his plea of guilty, the defendant forfeited his right to challenge the geographic jurisdiction of the District Attorney of Rockland County to prosecute the instant offense (see, People v Gesualdi, 247 AD2d 629; People v Torres, 194 AD2d 815; People v Ianniello, 156 AD2d 469; People v Hinestrosa, 121 AD2d 469). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.